Matter of Carmellah Z. (Casey V.) (2019 NY Slip Op 08297)





Matter of Carmellah Z. (Casey V.)


2019 NY Slip Op 08297


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ.


894 CAF 18-00355

[*1]IN THE MATTER OF CARMELLAH Z., JUDASIA., RAMIERE V., AND ZACKERY V. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; CASEY V., RESPONDENT-APPELLANT, AND ISAIAH Z., RESPONDENT. (APPEAL NO. 1.) 


LINDA M. CAMPBELL, SYRACUSE, FOR RESPONDENT-APPELLANT. 
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (YVETTE VELASCO OF COUNSEL), FOR PETITIONER-RESPONDENT.
MICHAEL J. KERWIN, MANLIUS, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered January 23, 2018 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent Casey V. had neglected the subject children and placed her under the supervision of petitioner. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court